JEFFREY CLARK
Assistant Attorney General
ERIC GRANT
Deputy Assistant Attorney General

SARAH D. HIMMELHOCH (MD Bar. No. 199212160064)
Senior Litigation Counsel
U.S. Department of Justice
Environment & Natural Resources Division
601 D Street NW
Washington, DC 20004
Telephone: (202) 514-0180
Facsimile: (202) 514-0097
sarah.himmelhoch@usdoj.gov

Attorneys for Federal Defendants


                          UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF ALASKA



LEAGUE OF CONSERVATION VOTERS, et al.,          )
                                                )
      Plaintiffs,                               ) Case No. 3:17-cv-00101-SLG
                                                )
      v.                                        )
                                                )
DONALD J. TRUMP, et al.,                        )
                                                )
      Defendants.                               )
________________________________________________)

       Defendants-Appellants, President Donald J. Trump, Secretary of the Interior David

Bernhardt, and Secretary of Commerce Wilbur Ross are represented by:

Sarah Dale Himmelhoch
Justin Heminger
Senior Litigation Counsel
U.S. Department of Justice
Environment & Natural Resources Division
601 D Street NW
Washington, DC 20004
Telephone: 202-514-0180
                                             1



        Case 3:17-cv-00101-SLG Document 82-1 Filed 05/28/19 Page 1 of 4
Facsimile: 202-514-0097
Email: sarah.himmelhoch@usdoj.gov.

       Defendants-Intervenor Alaska is represented by:

Bradley E. Meyen
AK Bar No. 8506067
Senior Assistant Attorney General
Department of Law
1031 West Fourth Avenue, Suite 200
Anchorage, AK 99501
Phone: (907) 269-5232
Facsimile: (907) 276-3697
Email: brad.meyen@alaska.gov

and

Jennifer E. Douglas
AK Bar No. 1605029
Assistant Attorney General
Department of Law
1031 West Fourth Avenue, Suite 200
Anchorage, AK 99501
Phone: (907) 269-5232
Facsimile: (907) 276-3697
Email: jennifer.douglas@alaska.gov


       Defendant-Intervenor American Petroleum Institute is represented by:

James D. Linxwiler (Alaska Bar No. 7705185)
Christina A. Rankin (Alaska Bar No. 0306034)
Guess & Rudd P.C.
1029 W. 3rd Ave. #400
Anchorage, AK 99501
Tel: (907) 793-2200
Fax: (907) 793-2299
jlinxwiler@guessrudd.com
crankin@guessrudd.com

and

Steven J. Rosenbaum (Pro hac vice)
Bradley K. Ervin (Pro hac vice)
Covington & Burling LLP
One CityCenter
                                               2



        Case 3:17-cv-00101-SLG Document 82-1 Filed 05/28/19 Page 2 of 4
850 Tenth St. N.W.
Washington, D.C. 20001
Tel: (202) 662-5568
Fax: (202) 778-5568
srosenbaum@cov.com
bervin@cov.com

       Plaintiffs-Appellees League of Conservation Voters, Natural Resources Defense
Council, Sierra Club, Alaska Wilderness League, Center for Biological Diversity, Defenders of
Wildlife, Norther Alaska Environmental Center, Resisting Environmental Destruction on
Indigenous Lands, Greenpeace, Inc., and The Wilderness Society are represented by:


Erik Grafe (Alaska Bar No. 0804010)
EARTHJUSTICE
441 W. 5th Avenue, Suite 301
Anchorage, AK 99501
T: 907.792.7102 / F: 907.277.1390
E: egrafe@earthjustice.org
Eric P. Jorgensen (Alaska Bar No. 8904010)
EARTHJUSTICE
325 Fourth Street
Juneau, AK 99801
T: 907.586.2751 / F: 907.463.5891
E: ejorgensen@earthjustice.org

and

Nathaniel S.W. Lawrence (Wash. Bar No. 30847) (admitted pro hac vice)
NATURAL RESOURCES DEFENSE COUNCIL
3723 Holiday Drive, SE
Olympia, WA 98501
T: 360.534.9900
E: nlawrence@nrdc.org
Nancy S. Marks (N.Y. Bar No. 2121820) (admitted pro hac vice)
NATURAL RESOURCES DEFENSE COUNCIL
40 West 20th Street
11th Floor
New York, NY 10011
T: 212.727.2700 / F: 415.795.4799
E: nmarks@nrdc.org




                                               3



        Case 3:17-cv-00101-SLG Document 82-1 Filed 05/28/19 Page 3 of 4
 Dated: May 28, 2019                                Respectfully submitted,
                                                    JEFFREY CLARK
                                                    Assistant Attorney General
                                                    Environment & Natural Resources Division

                                                    _________/s/_________________________
                                                    SARAH D. HIMMELHOCH
                                                    MD Bar. No. 199212160064
                                                    Senior Litigation Counsel
                                                    U.S. Department of Justice
                                                    Environment & Natural Resources Division
                                                    601 D Street NW
                                                    Washington, DC 20004
                                                    Telephone: (202) 514-0180
                                                    Facsimile: (202) 514-0057
                                                    sarah.himmelhoch@usdoj.gov

                                                    Attorneys for Defendants


                                     Certificate of Service

       I hereby certify that on March 28, 2019, I filed the foregoing with the Clerk of Court

using the CM/ECF system, which will provide service to all attorneys of record.

                                                    /s/_________________________
                                                    Sarah D. Himmelhoch
                                                    Attorney for Defendants




                                                4



        Case 3:17-cv-00101-SLG Document 82-1 Filed 05/28/19 Page 4 of 4
